DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 17 May 2022 has been entered.
Disposition of claims:
Claims 1, 4-7, 9-10, and 14 have been amended.
Claims 2-3 have been cancelled.
Claims 1 and 4-20 are pending.
The amendment to claim 1 has overcome the objection to claim 1 set forth in the last Office action. The objection has been withdrawn.
The cancellation of claim 2 has rendered moot the objection to claim 2 set forth in the last Office action. The objection has been withdrawn.
The cancellation of claim 3 has rendered moot the objection to claim 3 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 4 has overcome the objection to claim 4 set forth in the last Office action. The objection has been withdrawn.
The amendments to claim 5 has overcome the objection to claim 5 set forth in the last Office action. The objection has been withdrawn.
The amendments to claim 6 has overcome the objection to claim 6 set forth in the last Office action. The objection has been withdrawn.
The amendments to claim 7 has overcome the objection to claim 7 set forth in the last Office action. The objection has been withdrawn.
The amendments to claim 9 has overcome the objection to claim 9 set forth in the last Office action. The objection has been withdrawn
The amendments to claim 14 has overcome the objection to claim 14 set forth in the last Office action. The objection has been withdrawn.
The cancellation of claims 2 and 3 has rendered moot the rejections of claims 2 and 3 under 35 U.S.C. 112(b) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 5 has overcome the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 5 has overcome the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejections of claims 1, 5-6, 8-9, 11-14, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Shin et al. (WO 2010/071362—machine translation relied upon) (hereafter “Shin”) set forth in the last Office action; and the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Haldi et al. (US 2018/0323395 A1) (hereafter “Haldi”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1, 5-6, and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1-4, 7, 9-14, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejections of claims 1-9, 11-15, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claims 1, 5-6, 8-9, 11-15, 17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action. The rejections have been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the provisional rejection of claims 1, 5-6, and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/487,420 (reference application) set forth in the last Office action as well as the rejection of claims 1, 5-6, 8-9, and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 13 of copending Application No. 16/487,420 (reference application) set forth in the last Office action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, 5-6, 8-9, 11-14, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action; the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Shin et al. (WO 2010/071362—machine translation relied upon) (hereafter “Shin”) set forth in the last Office action; and the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) in view of Haldi et al. (US 2018/0323395 A1) (hereafter “Haldi”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1, 5-6, and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1-4, 7, 9-14, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejections of claims 1-9, 11-15, 17, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Joo et al. (US 2020/0172558 A1 used as an English language equivalent) (hereafter “Joo”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 1, 5-6, 8-9, 11-15, 17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Hong et al. (WO 2018/203666 A1—US 2020/0058885 A1 used as an English language equivalent) (hereafter “Hong”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the provisional rejection of claims 1, 5-6, and 8-9 on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/487,420 (reference application) set forth in the last Office action as well as the rejection of claims 1, 5-6, 8-9, and 11-13 on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 13 of copending Application No. 16/487,420 (reference application) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (WO 2021/010770 A1) (hereafter “Shim”).
Regarding claims 1 and 4-9: Shim discloses the compounds shown below {paragraph [0162]}.

    PNG
    media_image1.png
    825
    831
    media_image1.png
    Greyscale


Claim(s) 1, 4, 7, 9, 11-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (WO 2021/010770 A1) (hereafter “Shim”).
Regarding claims 1, 4, 7, 9, 11-17, and 19: Shim discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic material layer including one or more layers between the first electrode and the second electrode {paragraphs [0618]-[0630] and Table 1: Example 2}.
The organic material layer includes a light emitting layer {paragraphs [0618]-[0630] and Table 1: Example 2}.
The light emitting layer comprises the compound 4 of Shim shown below as a light emitting dopant as well as the compound 244 of Shim shown below as a host material {(paragraphs [0618]-[0630] and Table 1: Example 2), (paragraphs [0155]-[0157]: Compound 4), (paragraphs [0322]-[0323]: Compound 244)}.
[AltContent: textbox (Shim’s Compound 244)][AltContent: textbox (Shim’s Compound 4)]
    PNG
    media_image2.png
    792
    922
    media_image2.png
    Greyscale
             
    PNG
    media_image3.png
    627
    359
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (WO 2021/010770 A1—machine translation relied upon) (hereafter “Shim”).
Regarding claim 10: Shim discloses the compound shown below {paragraph [0162]}.

    PNG
    media_image4.png
    556
    810
    media_image4.png
    Greyscale

Shim does not exemplify a compound similar to the compound shown above except for having an O atom in place of an S atom at the circled position.
Shim teaches that the compounds of Shim can have the structure of the structural formula shown below {paragraphs [0038]-[0048]}.

    PNG
    media_image5.png
    872
    678
    media_image5.png
    Greyscale

Where in the structural formula shown above, Q1, Q2, and Q3 can each be a six carbon aromatic ring (benzene) {paragraph [0050]}. Y1 and Y2 can be NR1 where R1 can be a six carbon aromatic ring (benzene) {paragraphs [0052] and [0054]}. Z1 can be S {paragraph [0053]}. Z2 can be S or O {paragraph [0053]}.
Thus, for Z2 of the structural formula shown above, both S and O were known options.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have substituted an O atom in place of the S atom that is Z2 of Shim in the compound of Shim shown above. The substitution would have been one known element for another known element, with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of O would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of compound structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound has the structure of the 4th compound of the 4th row of compounds of p. 29 of the claims of 17 May 2022.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (WO 2021/010770 A1—machine translation relied upon) (hereafter “Shim”) in view of Haldi et al. (US 2018/0323395 A1) (hereafter “Haldi”).
Regarding claim 16: Shim discloses all of the features with respect to claims 1 and 11, as outlined above.
Shim does not exemplify a device comprising multiple dopants in the light-emitting layer in the light-emitting layer.
However, Shim teaches that multiple dopants can be used {paragraph [0351]}.
Haldi teaches a light emitting layer for an organic light emitting device in which two thermally activated delayed fluorescence (TADF) dopants are mixed {paragraphs [0006]-[0012]}.
The second TADF dopant emits light having a maximum emission wavelength between 420 and 500 nm {paragraphs [0006] and [0010]}.
The first TADF dopant has a higher excited single state energy {paragraphs [0006] and [0010]}.
Haldi teaches that such a light emitting layer show an emission at a lower wavelength, longer lifetime and/or higher efficiencies than devices comprising only one of the two TADF materials in the light-emitting layer {paragraph [0006]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Shim by included a 2nd TADF dopant such that the light-emitting layer comprises a first TADF dopant having a maximum emission wavelength between 420 and 500 nm and a second TADF dopant that has a higher excited singlet state energy than the first TADF dopant, based on the teaching of Haldi. The motivation for doing so would have been to provide a device with an emission at a lower wavelength, longer lifetime and/or higher efficiencies than devices comprising only one of the two TADF materials in the light-emitting layer, as taught by Haldi.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (WO 2021/010770 A1—machine translation relied upon) (hereafter “Shim”) in view of Nishizeki et al. (JP 2010-215759—machine translation relied upon) (hereinafter “Nishizeki”).
Regarding claim 20: Shim discloses all of the features with respect to claims 1 and 11, as outlined above.
Shim does not exemplify a device comprising multiple hosts in the light-emitting layer in the light-emitting layer.
However, Shim teaches that multiple hosts can be used {paragraph [0351]}.
Nishizeki teaches organic electroluminescence devices {paragraphs [0557]-[0566]}. Nishizeki teaches that multiple hosts can be used in a light emitting layer {paragraph [0566]}. Nishizeki teaches that by using a plurality of types of host compounds, it is possible to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device {paragraph [0566]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Shim by including an additional host material in the first light-emission layer, based on the teaching of Shim and Nishizeki. The motivation for doing so would have been to adjust the transfer of electric charges, and it is possible to improve the efficiency of the organic electroluminescence device, as taught by Nishizeki.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786